DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 10 February, 2021.
Claims 1, 10, 15 and 20 have been amended.
Claims 1 - 20 are currently pending and have been examined.
The present application is a continuation-in-part of co-pending U.S. Application Number 14/979,742. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta: (US PGPUB 2013/0129217 A1) in view of Waterson et al.: (US PGPUB 2013/0267385 A1) in view of Birrell et al: (US PGPUB 2007/0201727 A1) and in view of Pandipati et al.: (US PGPUB 2004/0162702 A1). 
CLAIMS 1 and 2
Gupta discloses a data collection system that includes the following limitations:
capturing an image and metadata associated with the image utilizing a wireless device, the image and the metadata are associated with a device; (Gupta 0008, 0012, 0022); 
automatically processing the image and metadata utilizing the wireless device to determine user information associated with the device; (Gupta 0013, 0024, 0033, 0034); 
distributing the user information associated with the device from the wireless device to one or more devices associated with the user information; wherein the user information is utilized for health monitoring and tracking; (Gupta 0008, 0010, 0016, 0018, 0019, 0035, 0036).
Gupta discloses a data collection system that includes capturing an image of an exercise device or health monitor display with a wireless device camera, and processes the image using OCR techniques to obtain numeric data (i.ae. user information) such as heart rate, time duration of an exercise session, distance traveled, calories burned, blood pressure, etc. The numeric data may be transmitted to a server, or social media sites. 
Metadata is described in the present specification as “information associated with the image, environment, user, time period, context or so forth including but not limited to time/date of capture, geographic data, user, biometric data (e.g. a snapshot of the user’s heart rate, respiration rate, temperature, etc.), identified device, activity, identified data/fields/information, connection 
With respect to the following limitations:
a device incapable of communication with an external device; wherein the device is a device incapable or unable to communicate with the wireless device; (Waterson 0004, 0031, 0042, 0043, 0057).
Gupta implies, but does not expressly disclose an exercise device which cannot be connected to a network (see Figure 1). However, Waterson discloses an exercise machine that is incapable of communicating with an external device. Waterson teaches collecting user information from the exercise device and transmitting the information to an external device. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Gupta so as to have included an exercise device that is incapable of communication with an external device, in accordance with the teaching of Waterson, in order allow data collection and analysis from an exercise machine without requiring manual data entry.
With respect to the following limitations:
automatically identifying a user that is using the device incapable of communication with the external device; (Birrell 0007, 0032, 0036, 0042, 0047, 0051, 0053 – 0055, 0058).
Neither Gupta nor Waterson discloses identifying the user of an exercise machine incapable of external communication. However, Birrell discloses using biometrics to identify a user of an exercise machine. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Gupta/Waterson so as to have included user identification, in accordance with the teaching of Birrell, in order allow user data storage and analysis for multiple users of a common exercise machine.
With respect to the following limitations:
distributing user information to one or more devices including at least a caregiver, guardian, or medical professional associated with the user; (Pandipati 0030, 0091, 0093);
automatically adjusting a health regimen of the user is response to the user information associated with the device incapable of communication with an external device; (Pandipati 0013, 0016, 0017, 0029, 0045, 0059; 
Gupta teaches sending user information to an access device or to a social media site (0009, 0018). Similarly, Waterson discloses sending the user information to any external computing device (0031, 0057); and Birrell discloses sending user information to a remote location (0060). However, Gupta/Waterson/Birrell does not disclose sending user information to a caregiver, etc. or adjusting a health regimen in response (i.e. making recommendations). Pandipati discloses a diet/exercise monitoring system which includes analyzes data regarding types of physical exercise, the time duration of the exercise, and calories burned, sending the information to a .
Claims 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta: (US PGPUB 2013/0129217 A1) in view of Waterson et al.: (US PGPUB 2013/0267385 A1) in view of Orfield: (US PGPUB 2017/0304679 A1). 
CLAIM 10
Gupta discloses a data collection system that includes the following limitations:
one or more cameras capturing one or more images, the one or more images are associated with a device; (Gupta 0008, 0012, 0022); 
one or more processors automatically processing the one or more images to determine user information and metadata associated with the image; (Gupta 0013, 0024, 0033, 0034);
one or more transceivers distributing the user information regarding the device from the wireless device to one or more devices associated with the user information; (Gupta 0008, 0010, 0016, 0018, 0019, 0035, 0036).
Gupta discloses a data collection system that includes capturing an image of an exercise device or health monitor display with a wireless device camera, and processes the image using OCR techniques to obtain numeric data (i.e. user information) such as heart rate, time duration of an exercise session, distance traveled, calories burned, blood pressure, etc. The numeric data may 
Metadata is described in the present specification as “information associated with the image, environment, user, time period, context or so forth including but not limited to time/date of capture, geographic data, user, biometric data (e.g. a snapshot of the user’s heart rate, respiration rate, temperature, etc.), identified device, activity, identified data/fields/information, connection status, and so forth.” Metadata may also “identify the type of device, system, equipment, or component utilizing structure, identifiers, text permission (e.g. brand name, model number, logos, serial number, etc.) of the captured image”. Gupta discloses using a camera to capture  data displayed on a display device including heart rate monitors, insulin monitors, blood pressure monitors, etc. (0010). The displayed data includes heart rate, a time duration of an exercise session, a distance traveled, calories burned, etc. (0011, 0013). Gupta further captures, by user selection, a device profile that is associated with the image. The device profile provides a map or template for interpreting data from the image. As defined in the present specification, the data in Gupta is construed as metadata.
With respect to the following limitations:
a device incapable of communication with an external device; (Waterson 0004, 0031, 0042, 0043, 0057).
Gupta implies, but does not expressly disclose an exercise device which cannot be connected to a network (see Figure 1). However, Waterson discloses an exercise machine that is incapable of communicating with an external device. Waterson teaches collecting user information from the exercise device and transmitting the information to an external device. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Gupta so as to have included 
With respect to the following limitations:
the automatically processing including at least comparing the user information with historical user information for the user utilizing the device; (Orfield 0025).
Orfield discloses an exercise device that collects exercise metrics that allow a user to monitor the progress of his/her physical fitness. For example, the user’s strength, power output, work output, calories expenditure, repetition count, and weight resistance settings can all be tracked and compared to historical performance. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Gupta/Waterson so as to have included comparing user information to historical information, in accordance with the teaching of Orfield, in order allow a user to monitor their progress.
Claims 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta: (US PGPUB 2013/0129217 A1) in view of Waterson et al.: (US PGPUB 2013/0267385 A1) in view of Birrell et al: (US PGPUB 2007/0201727 A1).
CLAIM 16
Gupta discloses a data collection system that includes the following limitations:
a camera capturing one or more images associated with a device; (Gupta 0008, 0012, 0022); 
a memory storing instructions; one or more processors configured to execute the instructions; 
process the one or more images and metadata associated with the one or more images utilizing a wireless device to determine user information associated with the device; (Gupta 0013, 0024, 0033, 0034); 
distributing the user information from the wireless device to one or more devices associated with the user information; (Gupta 0008, 0010, 0016, 0018, 0019, 0035, 0036).
Gupta discloses a data collection system that includes capturing an image of an exercise device or health monitor display with a wireless device camera, and processes the image using OCR techniques to obtain numeric data (i.e. user information) such as heart rate, time duration of an exercise session, distance traveled, calories burned, blood pressure, etc. The numeric data may be transmitted to a server, or social media sites. 
Metadata is described in the present specification as “information associated with the image, environment, user, time period, context or so forth including but not limited to time/date of capture, geographic data, user, biometric data (e.g. a snapshot of the user’s heart rate, respiration rate, temperature, etc.), identified device, activity, identified data/fields/information, connection status, and so forth.” Metadata may also “identify the type of device, system, equipment, or component utilizing structure, identifiers, text permission (e.g. brand name, model number, logos, serial number, etc.) of the captured image”. Gupta discloses using a camera to capture  data displayed on a display device including heart rate monitors, insulin monitors, blood pressure monitors, etc. (0010). The displayed data includes heart rate, a time duration of an exercise session, a distance traveled, calories burned, etc. (0011, 0013). Gupta further captures, by user selection, a device profile that is associated with the image. The device profile provides a map or template for interpreting data from the image. As defined in the present specification, the data in Gupta is construed as metadata.

wherein the device is incapable of communication with the wireless device; (Waterson 0004, 0031, 0042, 0043, 0057).
Gupta implies, but does not expressly disclose an exercise device which cannot be connected to a network (see Figure 1). However, Waterson discloses an exercise machine that is incapable of communicating with an external device. Waterson teaches collecting user information from the exercise device and transmitting the information to an external device. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Gupta so as to have included an exercise device that is incapable of communication with an external device, in accordance with the teaching of Waterson, in order allow data collection and analysis from an exercise machine without requiring manual data entry.
With respect to the following limitations:
automatically identifying a user that is using the device incapable of communication with the external device; (Birrell 0007, 0032, 0036, 0042, 0047, 0051, 0053 – 0055, 0058).
Neither Gupta nor Waterson discloses identifying the user of an exercise machine incapable of external communication. However, Birrell discloses using biometrics to identify a user of an exercise machine. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Gupta/Waterson so as to have included user identification, in accordance with the teaching of Birrell, in order allow user data storage and analysis for multiple users of a common exercise machine.

CLAIMS 5, 6, 11 and 18
The combination of Gupta/Waterson/Birrell/Pandipati discloses the limitations above relative to Claim 1. Gupta/Waterson/Orfield discloses the limitations above relative to Claim 10. Gupta/Waterson/Birrell discloses the limitations above relative to Claim 16. Additionally, Gupta discloses the following limitations:
wherein the user information includes exercise data associated with the user; (Gupta 0001, 0011);
wherein the user information includes historical data associated with the user utilizing the device;
the processing including at least optical character recognition and machine face recognition of the device/perform machine recognition of the one or more images to extract the user information and the metadata; (Gupta 0017, 0029, 0030, 0038 – 0040) – disclosing OCR and recognizing components of the image.
CLAIM 3
The combination of Gupta/Waterson/Birrell/Pandipati discloses the limitations above relative to Claim 1. Additionally, Pandipati discloses the following limitations:
wherein automatically adjusting comprises communicating the health regiment to the user utilizing one or more authorized devices; (Pandipati 0045).
Pandipati discloses recommendations that are communicated to the display of the inventive gadget. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Gupta/Waterson/Birrell so as to have included communicating recommendations to users, in accordance with the teaching of Pandipati, in order allow users to modify their exercise or diet.
CLAIMS 4 and 17
The combination of Gupta/Waterson/Birrell/Pandipati discloses the limitations above relative to Claim 3. The combination of Gupta/Waterson/Birrell discloses the limitations above relative to Claim 16. Additionally, Birrell discloses the following limitations:
wherein the user is identified utilizing one or more biometrics associated with the user; (Birrell 0007, 0032, 0036, 0042, 0047, 0051, 0053 – 0055, 0058)
Birrell discloses using biometrics to identify a user of an exercise machine. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Gupta/Waterson/Pandipati; or  Gupta/Waterson so as to have included user identification with biometrics, in accordance with the teaching of Birrell, in order allow data storage and analysis for multiple users of a common exercise machine.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta: (US PGPUB 2013/0129217 A1) in view of Waterson et al.: (US PGPUB 2013/0267385 A1) in view of Orfield: (US PGPUB 2017/0304679 A1) in view of Birrell et al: (US PGPUB 2007/0201727 A1).
CLAIM 12
The combination of Gupta/Waterson/Orfield discloses the limitations above relative to Claim 10. With respect to the following limitations:
wherein the user is identified utilizing one or more biometrics associated with the user; (Birrell 0007, 0032, 0036, 0042, 0047, 0051, 0053 – 0055, 0058)
Birrell discloses using biometrics to identify a user of an exercise machine. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta: (US PGPUB 2013/0129217 A1) in view of Waterson et al.: (US PGPUB 2013/0267385 A1) in view of Birrell et al: (US PGPUB 2007/0201727 A1) in view of Cohen et al: (US PGPUB 2001/0049321 A1). 
CLAIM 19
Gupta/Waterson/Birrell discloses the limitations above relative to Claim 16. With respect to the following limitation:
determining the user information including at least age, weight as context for the user information; (Cohen 0046).
Gupta does not disclose determining user age and weight as context information; however, Cohen does. Cohen discloses obtaining information about the usage of exercise equipment and providing a trend using historical information (i.e. context) related to age, sex, weight, education, income level and geographic location. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Gupta/Waterson/Birrell so as to have included characterizing user age and weight, in accordance with the teaching of Cohen, in order predict future usage.
With respect to the following limitations:
performing outcome analysis utilizing the user information, historical data associated with the user information and the metadata including at least when the user information is captured, a type of device, a user identity, and an applicable activity; (Gupta 0010, 
Gupta discloses providing reports (i.e. an outcome analysis) using the user information and the session in which the information was collected (i.e. when the user information is captured); a category of device (i.e. a type of device); an applicable activity. Gupta identifies the type of device – i.e. bicycle, treadmill, stair climber, elliptical trainer, etc. that conveys the activity performed by the user. Gupta stores the user information in a database file organized according to users of the system – i.e. a user identity.
Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta: (US PGPUB 2013/0129217 A1) in view of Waterson et al.: (US PGPUB 2013/0267385 A1) in view of Birrell et al: (US PGPUB 2007/0201727 A1) and in view of Pandipati et al.: (US PGPUB 2004/0162702 A1) in view of Cohen et al: (US PGPUB 2001/0049321 A1). 
CLAIMS 7 and 8
The combination of Gupta/Waterson/Birrell/Pandipati discloses the limitations above relative to Claims 1. With respect to the following limitation:
determining the user information including at least age, weight as context for the user information; (Cohen 0046).
Gupta does not disclose determining user age and weight as context information; however, Cohen does. Cohen discloses obtaining information about the usage of exercise equipment and providing a trend using historical information (i.e. context) related to age, sex, weight, education, income level and geographic location. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Gupta/Waterson/Birrell/Pandipati so as to have included characterizing user age and weight, in accordance with the teaching of Cohen, in order predict future usage.

performing outcome analysis utilizing the user information, historical data associated with the user information and the metadata including at least when the user information is captured, a type of device, a user identity, and an applicable activity; (Gupta 0010, 0016, 0018, 0030, 0038). 
Gupta discloses providing reports (i.e. an outcome analysis) using the user information and the session in which the information was collected (i.e. when the user information is captured); a category of device (i.e. a type of device); an applicable activity. Gupta identifies the type of device – i.e. bicycle, treadmill, stair climber, elliptical trainer, etc. that conveys the activity performed by the user. Gupta stores the user information in a database file organized according to users of the system – i.e. a user identity.
CLAIM 9
The combination of Gupta/Waterson/Birrell/Pandipati/Cohen discloses the limitations above relative to Claim 8. With respect to the following limitation:
communicating recommendations to the user in response to the outcome analysis; (Pandipati 0017, 0045, 0059, 0062, 0063, 0066).
Gupta/Waterson/Birrell/Cohen does not disclose making recommendations based on an outcome analysis. However, Pandipati discloses diet/exercise monitoring system which includes analyzes data regarding types of physical exercise, the time duration of the exercise, and calories burned and provides a recommendation for the next physical activity. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Gupta/Waterson/Birrell/Cohen so as to have included analyzing exercise data to make recommendations, in accordance with the .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta: (US PGPUB 2013/0129217 A1) in view of Waterson et al.: (US PGPUB 2013/0267385 A1) in view of Orfield: (US PGPUB 2017/0304679 A1) in view of Cohen et al: (US PGPUB 2001/0049321 A1). 
CLAIM 13
The combination of Gupta/Waterson/Orfield discloses the limitations above relative to Claims 10. With respect to the following limitation:
determining the user information including at least age, weight as context for the user information; (Cohen 0046).
Gupta does not disclose determining user age and weight as context information; however, Cohen does. Cohen discloses obtaining information about the usage of exercise equipment and providing a trend using historical information (i.e. context) related to age, sex, weight, education, income level and geographic location. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Gupta/Waterson/Orfield so as to have included characterizing user age and weight, in accordance with the teaching of Cohen, in order predict future usage.
With respect to the following limitations:
performing outcome analysis utilizing the user information, historical data associated with the user information and the metadata including at least when the user information is captured, a type of device, a user identity, and an applicable activity; (Gupta 0010, 0016, 0018, 0030, 0038). 
Gupta discloses providing reports (i.e. an outcome analysis) using the user information and .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta: (US PGPUB 2013/0129217 A1) in view of Waterson et al.: (US PGPUB 2013/0267385 A1) in view of Birrell et al: (US PGPUB 2007/0201727 A1) in view of Cohen et al: (US PGPUB 2001/0049321 A1) and in view of Pandipati et al.: (US PGPUB 2004/0162702 A1). 
CLAIM 20
The combination of Gupta//Waterson/Birrell/Cohen discloses the limitations above relative to Claim 19. With respect to the following limitation:
communicating recommendations to the user in response to the outcome analysis; (Pandipati 0017, 0045, 0059, 0062, 0063, 0066).
Gupta//Waterson/Birrell/Cohen does not disclose making recommendations based on an outcome analysis. However, Pandipati discloses diet/exercise monitoring system which includes analyzes data regarding types of physical exercise, the time duration of the exercise, and calories burned and provides a recommendation for the next physical activity. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Gupta/Cohen so as to have included analyzing exercise data to make recommendations, in accordance with the teaching of Pandipati, in order to help a user maintain their health.

Claims 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta: (US PGPUB 2013/0129217 A1) in view of Waterson et al.: (US PGPUB 2013/0267385 A1) in view of Orfield: (US PGPUB 2017/0304679 A1) and in view of Pandipati et al.: (US PGPUB 2004/0162702 A1). 
CLAIMS 14 and 15
The combination of Gupta/Waterson/Orfield discloses the limitations above relative to Claims 10. With respect to the following limitation:
automatically adjusting a health regimen of the user is response to the user information; (Pandipati 0013, 0016, 0017, 0029, 0045, 0059); 
communication recommendations to the user in response to the health regiment; (Pandipati 0017, 0045, 0059, 0062, 0063, 0066 ).
Pandipati discloses a diet/exercise monitoring system which includes analyzes data regarding types of physical exercise, the time duration of the exercise, and calories burned, sending the information to a physician and providing a recommendation for the next physical activity or dietary changes. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Gupta/Waterson/Orfield so as to have included sending the information to a physician and providing a recommendation, in accordance with the teaching of Pandipati, in order to help a user maintain their health.
Response to Arguments
The U.S.C. 112 Rejections
Applicant’s amendment overcome the previous rejections.

The U.S.C. 103 Rejections
Applicant argues that the use of between four and five references seems to indicate hindsight reasoning. In response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In particular, Applicant notes the requirement to provide a reason to combine the elements. Examiner asserts that reasons that take into account knowledge which is well within the level of ordinary skill at the time of the invention have been detailed in the above rejections. 
Similarly, in response to applicant's argument that the Examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant argues that Pandipati does not teach “user information associated with the device incapable of communication” or a “wireless device”. Applicant further argues that the combination is improper because the proposed modification renders the prior art unsatisfactory for its intended purpose – i.e. a dial-up is not a wireless connection and is not compatible with the other art. Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Pandipati teaches a device that receives user input regarding calories and exercise and that uses the input information to make recommendations. The user enters data using function keys and a keypad on a programmed PDA (0044). Examiner asserts that it would be obvious to provide recommendations to users based on their exercise data irrespective of how the exercise data was obtained. Nothing prevents Gupta from using data obtained by the recited imaging and OCR data extraction techniques to make the recommendations taught by Pandipati.
Similarly, with respect to Claim 10, Applicant argues that Gupta does not teach a device incapable of communication with an external device, and that Waterson does not teach the image, metadata or a camera. As above, one cannot show nonobviousness by treating the references separately when they are intended to be combined. Nothing prevents Gupta from capturing an image of an exercise machine when the exercise machine in not capable of communication with an external device as in Waterson. 
Applicant, again, argues that the references do not teach “metadata”. Examiner notes that it is not necessary for a reference to use the same term as the Applicant. For example, the present specification provides an expansive listing of data items that comprise metadata, as shown above. Gupta discloses obtaining many of the same data items, which are broadly construed as metadata. For example, metadata includes biometric data – a snapshot of the user’s heart rate, etc. in addition to identified fields. Gupta discloses these types of data. While metadata may be a term of art, the specification expressly defines what this term includes.
Applicant does not separately argue the dependent claims.


CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2016/0378921 A1 to Ohnemus et al. discloses capturing an image of a display of an exercise machine using a camera, extracting text from the image using OCR techniques to identify information about the activity performed by a user on the machine and publishing the information.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 25 March, 2021